DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignatchenko et al. US 2016/0131992 A1 (Ignatchenko). 
Regarding claim 1, Ignatchenko teaches an image forming apparatus, comprising: 

a communication apparatus (210 and 230) to communicate with a memory chip (120) attached to a toner refill apparatus for refilling a toner in the toner cartridge; and 
a processor (¶0055) to identify whether the toner refill apparatus is available based on information stored in the memory chip of the toner refill apparatus (¶0015-¶0017).  
Regarding claim 2, Ignatchenko teaches the image forming apparatus as claimed in claim 1, wherein the processor is to, based on identifying (213) that the toner refill apparatus is available, store at least one of serial information (key 214, 237), start information, or refill time information of the toner cartridge in the memory chip (¶0026-¶0036).
Regarding claim 3, Ignatchenko teaches the image forming apparatus as claimed in claim 2, wherein the processor is to encrypt information to be stored in the toner refill apparatus and store the encrypted information in the memory chip (¶0016).  
Regarding claim 4, Ignatchenko teaches the image forming apparatus as claimed in claim 1, wherein the processor is to identify whether the toner refill apparatus is available using at least one of start information or cartridge information stored in the memory chip (¶0032).  
Regarding claim 5, Ignatchenko teaches the image forming apparatus as claimed in claim 4, wherein the processor is to: 
collect information stored in the memory chip, decode the collected information, and identify whether the toner refill apparatus is available using at least one of the start information or the cartridge information from among the decoded information (¶0033).  
Regarding claim 6, Ignatchenko teaches the image forming apparatus as claimed in claim 4, wherein the processor is to identify that the toner refill apparatus is available, based on 
Regarding claim 7, Ignatchenko teaches the image forming apparatus as claimed in claim 6, wherein the processor is to, based on the start information not having a preset value and the cartridge information stored in the memory chip being identical to the information about the toner cartridge, identify whether the tonerWO 2020/009277PCT/KR2018/011673 23refill apparatus is available based on refill time information stored in the memory chip (the predefined threshold may be any amount of time, ¶0030).  
Regarding claim 8, Ignatchenko teaches the image forming apparatus as claimed in claim 6, wherein the processor is to, based on the start information not having a preset value and the cartridge information stored in the memory chip being identical to the information about the toner cartridge, identify whether the toner refill apparatus is available based on complete information stored in the memory chip (¶0029).  
Regarding claim 9, Ignatchenko teaches the image forming apparatus as claimed in claim 1, wherein the toner cartridge includes a customer replaceable unit monitoring (CRUM) apparatus storing information about the toner cartridge, and wherein the processor is to, based on identifying that the toner refill apparatus is available, store information about the toner refill apparatus in the CRUM apparatus of the toner cartridge (chip 115 may write the amount of toner, ¶0030).  
Regarding claim 10, Ignatchenko teaches the image forming apparatus as claimed in claim 9, wherein the processor is to compare information about the toner refill apparatus 
Regarding claim 11, Ignatchenko teaches the image forming apparatus as claimed in claim 1, wherein the processor is to, based on a refill of toner from the toner refill apparatus being completed, store complete information in the memory chip (chip 115 may write the amount of toner, ¶0030).  
Regarding claim 15, Ignatchenko teaches a communication method of an image forming apparatus, the method comprising: 
receiving information stored in a memory chip attached to a toner refill apparatus for refilling a toner in a toner cartridge (302-304); 
identifying whether the toner refill apparatus is available using the received information (306); and 
based on identifying that the toner refill apparatus is available, storing at least one of serial information, start information, or refill time information of the toner cartridge in the memory chip (308-310).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko et al. US 2016/0131992 A1 (Ignatchenko) and Takahashi et al. US 2006/0051106 A1 (Takahashi).
Regarding claim 12, Ignatchenko teaches the image forming apparatus as claimed in claim 1. Ignatchenko differs from the instant claimed invention by not explicitly disclosing: the toner cartridge includes a sensor. However toner cartridges with sensors are very common elements. Takahashi teaches a sensor 138 sensing an amount of toner in the toner cartridge, and wherein the processor is to identify whether a refill of toner is completed based on a toner amount sensed by the sensor (¶0096). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the sensor taught by Takahashi with the device taught by Ignatchenko since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of remaining toner amounts being verified.
claim 13, Ignatchenko teaches the image forming apparatus as claimed in claim 1. Ignatchenko differs from the instant claimed invention by not explicitly disclosing: a display. However displays are well-known in image forming apparatus. Takahashi teaches a display (298) to, based on identifying that the toner refill apparatus is not available, display a message indicating that it is impossible to perform a refill (¶0175). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the display taught by Takahashi with the device taught by Ignatchenko since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of information being displayed to the user.
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko et al. US 2016/0131992 A1 (Ignatchenko) and Lee et al. US 2009/0219559 A1 (Lee).
Regarding claim 14, Ignatchenko teaches the image forming apparatus as claimed in claim 1. Ignatchenko differs from the instant claimed invention by not explicitly disclosing: the electrical connection between the toner memory chip and the communication apparatus. However terminals are well-known. Lee teaches the toner cartridge includes a plurality of terminals for electrical connection with the memory chip of the toner refill apparatus, and wherein the communication apparatus is to communicate with the memory chip by using the plurality of terminals (¶0129). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the terminals taught by Lee with the device taught by Ignatchenko since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result communication happening between the chip and the refill section.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852